Case 4:21-cv-00694-ALM-KPJ Document 11 Filed 09/16/21 Page 1 of 2 PageID #: 512




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION

  MICHAEL MOATES, DC CHRONICLE,
  and DC CHRONICLE LIMITED,

         Plaintiffs,

  v.                                               Case No. 4:21-cv-00694

  FACEBOOK, INC. AND AT&T INC.,


         Defendants.


                   MOTION FOR ENTRY OF STIPULATION
          REGARDING DEADLINES RELATED TO REMOVAL AND REMAND

        Plaintiffs Michael Moates, DC Chronicle and DC Chronicle Limited (“Plaintiffs”), and

 Defendant Facebook, Inc. (“Defendant”), by and through their undersigned counsel, request the

 Court to enter the stipulation agreed to by the parties and submitted as a proposed order.

 Dated: September 16, 2021                    Respectfully submitted,

                                              By: /s/ Allison Jacobsen
                                                  Allison Jacobsen
                                                  Texas Bar No. 00783549
                                                  HUNTON ANDREWS KURTH LLP
                                                  1445 Ross Avenue, Suite 3700
                                                  Dallas, TX 75202
                                                  Telephone: 214.979.3000
                                                  Facsimile: 214.880.0011
                                                  ajacobsen@huntonak.com

                                                   Attorney for Defendant FACEBOOK, INC.

                                                   By: /s/ Michael Moates
                                                   Michael Moates, pro se
                                                   2700 Colorado Blvd., No. 1526
                                                   Denton, TX 76201
                                                   Pro se Plaintiff
Case 4:21-cv-00694-ALM-KPJ Document 11 Filed 09/16/21 Page 2 of 2 PageID #: 513




                                    CERTIFICATE OF CONFERENCE

 I, Allison F. Jacobsen, hereby certify that I spoke today with Amber W. Booker, counsel for AT&T

 in this matter. AT&T agrees to the Motion and related stipulation. Ms. Booker confirmed that

 AT&T expects to file a Motion to Dismiss in state court in the unlikely event this case is remanded

 based on the lack of any timely or relevant contact with Mr. Moates. See Dkt. 9 (AT&T Inc.’s

 Verified Denial and Original Answer) (pleading that “Plaintiffs sued the wrong defendant,” that

 AT&T “was not involved in the action complained of in the Plaintiffs’ petition,” and that AT&T

 “is not a proper party”); Dkt. No. 1 (Facebook’s Notice of Removal) at ¶¶ 23–28 (arguing that

 AT&T was improperly joined).

          Plaintiffs also previously confirmed that they agree to the Motion and related stipulation.




                                                 Allison F. Jacobsen

                                      CERTIFICATE OF SERVICE

          I hereby certify that on this 16th day of September, 2021, I electronically filed the foregoing

 with the Clerk of the Court using the CM/ECF system which will send electronic notification of

 the same to all counsel of record. I further certify that I have served AT&T and Plaintiffs via

 email.

                                                 By: /s/ Allison Jacobsen




 113154.0000007 EMF_US 86559023v1
